DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/GB2018/051641 06/14/2018
FOREIGN APPLICATIONS
UNITED KINGDOM 1709471.5 06/14/2017
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.  Claims 1-13 are pending.
The following is a new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (WO 2016/083830 A1, June 2, 2016, cited on IDS).
Griffith teaches preparation of NUC-7738 by reaction of 3’-deoxyadenosine with phenyl(benzyloxy-L-alaninyl)phosphorochloridate and N-methylimidazole, a nitrogen base.  See page 60.  Two diastereomers were obtained.  See page 61.  3’-deoxyadenosine was prepared by reacting the corresponding epoxide with a hydride reducing agent.  See page 57.
In Griffith’s example, 3’-deoxyadenosine is not protected at the 2’ position as required by claim 1.
Griffith also teaches an alternate synthesis for preparing the 3’-deoxyadenosine phosphoramidates.  The 3’-deoxyadenosine derivative is protected at the 2’- and 5’-positions with silyl protecting groups, and the 5’-protecting group is selectively removed using TFA in THF/water at 0°C.  See pages 56-57.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare NUC-7738 by reaction of a compound which was protected at the 2’-position.  The skilled artisan would have employed this method because it is an alternate method suggested by Griffith.  The alternate method was used to successfully prepare a similar compound which differs from the claimed compound at the indicated positions (page 85):
    PNG
    media_image1.png
    139
    317
    media_image1.png
    Greyscale


The skilled artisan would have had a reasonable expectation that the alternate method would work because it is suggested by Griffith and because it was used to prepare a structurally similar compound.  The skilled artisan would have expected that protecting the 2’-OH group would prevent reaction at that position because that is the purpose of protecting groups.  The skilled artisan would have likewise protected the 5’-OH group on the epoxide compound used to prepare 3’-deoxyadenosine in order to prevent reaction at the 5’-position.  Griffith teaches that free OH groups are preferably protected (page 28).  The skilled artisan would have carried out the deprotection reaction in acetonitrile and water because Griffith teaches that reactions are carried out in a suitable solvent, and preferred solvents include THF and acetonitrile.  See pages 27-28.  Simple substitution of acetonitrile for THF would have resulted in the claimed invention, and the results would have been predictable because Griffith suggests that both solvents are suitable solvents, and both solvents are preferred inert solvents.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623